Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00896-CV

                                         IN RE Jose Luis TUNON

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 31, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 20, 2013, relator Jose Luis Tunon filed a petition for writ of mandamus and

motion for emergency stay of the trial court’s order allowing periods of possession and access for

relator’s minor child with his mother, who is a resident of Mexico. The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus and motion for emergency stay are denied.

See TEX. R. APP. P. 52.8(a).



                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2010CVO001002C1, styled In the Interest of M.T., A Child, pending in the
County Court at Law No. 1, Webb County, Texas, the Honorable Alvino (Ben) Morales presiding.